Citation Nr: 1445139	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-31 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral cubital syndrome.

2. Entitlement to service connection for a left shoulder condition.

3. Entitlement to service connection for bilateral tarsal syndrome.

4. Entitlement to service connection for a sinus condition.

5. Entitlement to service connection for degenerative changes at L4-L5 with neural foramina.

6. Whether the Veteran filed a timely substantive appeal in the matter of entitlement to service connection for thoracic outlet syndrome.

7. Whether the Veteran filed a timely substantive appeal in the matter of entitlement to service connection for a cervical condition.

8. Whether the Veteran filed a timely substantive appeal in the matter of entitlement to a rating in excess of 20 percent for lumbar muscle spasm.

9. Whether the Veteran filed a timely substantive appeal in the matter of entitlement to a rating in excess of 10 percent for right shoulder bicipital tendonitis.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from January 13, 2004 to May 14, 2004 and from July 23, 2006 to November 22, 2007.  He had subsequent service in the Army National Guard (ARNGUS), and was retired in March 2013 due to permanent physical disability. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in October 2009, January 2010, and June 2011, of the above Regional Office (RO) of the Department of Veterans Affairs (VA).

By way of history, the Board notes that by October 2009 rating decision, the RO denied service connection for a TBI, right cubital syndrome, left cubital syndrome, left shoulder tendonitis, and a left knee condition.  The Veteran filed a timely notice of disagreement as to all five issues in the October 2009 rating decision.  

By January 2010 rating decision, the RO denied service connection for thoracic outlet syndrome (TOS) and for a cervical disorder, and denied increased ratings for lumbar muscle spasm, intermittent episodes of tension headaches, and right shoulder bicipital tendonitis.  Thereafter, in February 2010, the Veteran filed a notice of disagreement as to those five issues in the January 2010 rating decision.  

By June 2011 rating decision, the RO, in pertinent part, denied service connection for a sinus condition, degenerative changes at L4-L5 with neural foramina, and a bilateral tarsal condition.  In August 2011, the Veteran filed a notice of disagreement as to those three issues listed in the June 2011 rating decision.  Although the Veteran expressed his disagreement with the denials of service connection for a sinus condition, degenerative changes at L4-L5 with neural foramina, and bilateral tarsal tunnel syndrome, a statement of the case (SOC) has yet to be issued on those issues.  Thus, those three issues must be remanded for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Further, in November 2011, a statement of the case (SOC) was issued for the following issues:  entitlement to service connection for TBI, right cubital syndrome, left cubital syndrome, left shoulder tendonitis, and a left knee condition.  In November 2011, the Veteran filed a substantive appeal (VA Form 9) as to all five issues in the aforementioned SOC.  

In December 2011, an SOC was issued for the following issues:  entitlement to service connection for thoracic outlet syndrome and for a cervical disorder, and entitlement to a rating in excess of 20 percent for lumbar muscle spasm and a rating in excess of 10 percent for right shoulder bicipital tendonitis.  

Received in February 2012 was a substantive appeal (VA Form 9) from the Veteran, in which he checked off the box stating that he wished to limit the appeal to the issues listed.  The Veteran then confined the issues for which he wanted to perfect an appeal by listing the following issues:  evaluation of lumbar muscle spasms, evaluation of right shoulder bicipital tendonitis, service connection for thoracic outlet syndrome, and service connection for an unspecified cervical condition, evaluation of bilateral cubital syndrome, evaluation of bilateral tarsal syndrome, and PTSD evaluation.  He notably omitted the following issues for which he had filed a notice of disagreement (NOD): entitlement to service connection for a left knee condition and entitlement to service connection for a TBI, both of which were denied in the October 2009 rating decision.  None of the written contentions submitted by the Veteran or his representative either in conjunction with, or following this February 2012 substantive appeal, serve to perfect an appeal as to these issues or otherwise revive them.  The Veteran essentially withdrew his pursuit for these claims with his VA Form 9 that confined the matters to those listed therein.  The NOD for these issues (service connection for a left knee condition and for a TBI) thus was withdrawn without having had a substantive appeal perfected for them.  38 C.F.R. § 20.204.  Accordingly the Board will only address the enumerated issues on appeal, listed on the title page, in this decision.

The Board also finds that the substantive appeal, received in February 2012, is untimely as to the following issues: entitlement to service connection for thoracic outlet syndrome and for a cervical disorder and entitlement to increased ratings for lumbar muscle spasm and for right shoulder bicipital tendonitis, as this substantive appeal was received in February 2012 -- more than a year after the January 2010 rating decision, and more than 60 days after the Veteran was notified of the SOC in December 2011.  As explained below, the Veteran must be notified of the untimeliness of his substantive appeal as to the issues of entitlement to service connection for thoracic outlet syndrome and for a cervical disorder, and entitlement to increased ratings for lumbar muscle spasm and for right shoulder bicipital tendonitis, and be given the opportunity to respond.  

Finally, the Board notes that the February 2012 substantive appeal was timely as to the claims for service connection for a left shoulder condition and for bilateral cubital syndrome.  Thus, those issues are properly before the Board at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran has expressed disagreement with the June 2011 rating decision, in which the RO, in pertinent part, denied entitlement to service connection for a sinus condition, degenerative changes at L4-L5 with neural foramina, and bilateral tarsal tunnel syndrome.  As an SOC has yet to be issued on those issues, the claims for service connection for a sinus condition, degenerative changes at L4-L5 with neural foramina, and bilateral tarsal tunnel syndrome must be remanded so that an SOC may be issued, and so that the Veteran has the opportunity to perfect the appeal.  Manlincon v. West, supra.  Only if the appeal is perfected should the issue(s) be returned to the Board for appellate review

Further, as noted above, in February 2012, the Veteran submitted an untimely substantive appeal (VA Form 9) as to the following issues: entitlement to service connection for thoracic outlet syndrome and for a cervical disorder and entitlement to increased ratings for lumbar muscle spasm and for right shoulder bicipital tendonitis, as this substantive appeal was received in February 2012 -- more than a year after the January 2010 rating decision, and more than 60 days after the Veteran was notified of the SOC in December 2011.  Unlike a Notice of Disagreement (NOD), the filing of a substantive appeal is not jurisdictional in nature.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Moreover, there has been no explicit or implicit representation by VA, either by the RO or the Board, that it was waiving the filing requirement of a timely substantive appeal.  After the substantive appeal was received in February 2012, no subsequent correspondence from the RO pertaining to the untimely nature of the substantive appeal was sent to the Veteran.  Thus, the Veteran must be notified concerning the matter of the untimeliness of his appeal as to the issues of entitlement to service connection for thoracic outlet syndrome and for a cervical disorder, and entitlement to increased ratings for lumbar muscle spasm and for right shoulder bicipital tendonitis, and be given an opportunity to respond.  

Finally, as to the claims for service connection for a left shoulder condition and bilateral cubital syndrome, the Veteran essentially contends these conditions developed while he was deployed to Iraq during his active service from July 2006 through November 2007.  In a statement received in February 2010, the Veteran claimed that these conditions developed because he was involved in several IED attacks while deployed, and because he had to wear IBA (individual body armor) and carry ammunition, a rifle, a mask, and other heavy equipment.  He also contended that his primary care doctor explained to him that these conditions came from all the weight he had to carry in Iraq, from the  IEDs and RPG and mortar blasts he was subjected to while in a vehicle performing routine clearance in Iraq, and from being a gunner in the vehicles in Iraq.  

The Veteran's DD Form 214 shows he served in Iraq from September 2006 through October 2007 and that he served in a designated imminent danger pay area.  His  MOS (military occupation specialty) was combat engineer, and he was awarded the Combat Action Badge.  The record also reflects that the Veteran has several service-connected disabilities resulting from IED blasts in May 2007 and September 2007.  Thus, it is apparent that the Veteran was involved in combat during his service in Iraq and he is clearly competent to report that he developed pain and/or numbness as a result of these IED blasts as well as after having to carry heavy equipment related to combat.  38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(d) .

VA treatment records show that in early 2009, the Veteran was seen for complaints of left shoulder pain and left arm numbness.  In May 2009, he underwent NCS testing which revealed a study compatible with right ulnar focal neuropathy at the elbow (cubital tunnel syndrome).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, considering the record on appeal, the Board finds that a VA examination with opinion is in order to address whether the Veteran has a left shoulder condition and/or bilateral cubital syndrome related to his combat service.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide identifying information regarding any recent VA and/or private treatment he has received related to his left shoulder condition and bilateral cubital syndrome.  This should specifically include providing identifying information regarding his primary care physician (whom the Veteran claims advised him that these conditions were related to his service).  Negative replies should be requested.

2. Schedule the Veteran for an appropriate VA examination to address the nature and probable etiology of any left shoulder condition and bilateral cubital syndrome.  The examiner must review the claims folder and note that such review has occurred. 

a. If a left shoulder diagnosis or disability is found, the examiner should be asked to provide an opinion, as to whether it is at least as likely as not that the Veteran's current left shoulder disability is related to his active combat service.  The examiner should be advised that the Veteran is competent to report that his symptoms developed as a result of being involved in several IED attacks while deployed and having to carry heavy equipment in combat, including IBA (individual body armor), ammunition, rifle, and mask. 

b. The examiner should be asked to provide an opinion, as to whether it is at least as likely as not that the Veteran's bilateral cubital syndrome is related to his active combat service.  The examiner again should be advised that the Veteran is competent to report that his symptoms developed as a result of being involved in several IED attacks while deployed and having to carry heavy equipment in combat, including IBA (individual body armor), ammunition, rifle, and mask.

c. The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, the examiner should so specify, along with an explanation as to why that is so.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

3. Provide the Veteran and his representative an SOC on the issues of entitlement to service connection for a sinus condition, degenerative changes at L4-L5 with neural foramina, and bilateral tarsal tunnel syndrome.  If, and only if, a timely substantive appeal is filed, those issues (to which the substantive appeal pertains) should be returned to the Board for appellate review.

4. Provide the Veteran and his representative with notice that his February 28, 2012, substantive appeal as to entitlement to service connection for thoracic outlet syndrome and for a cervical disorder, and entitlement to increased ratings for lumbar muscle spasm and for right shoulder bicipital tendonitis was untimely as it was received more than a year after the January 2010 rating decision, and more than 60 days after the Veteran was notified of the SOC in December 2011, and afford him his appellate rights as to this determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

